POPE, Justice.
Appellees have filed a motion to dismiss this case because the appeal is neither from a final judgment nor an appealable interlocutory order.
The trial court sustained several special exceptions to the allegations of appellant’s petition for a temporary injunction. Leave to amend was neither sought nor denied, and the order of the court in no way dismissed the suit. Appellant’s prayer for relief has been neither granted nor denied, and the trial court has made no adjudication on either the interlocutory or the final phases of the suit. The case is still pending on the docket of the trial court, and there is no appealable order before us.
Since this ’Court does not have jurisdiction, the appellees’ motion to dismiss is granted. Dixon v. Sanderson, Tex.Sup., 6 S.W. 831; Hicks v. Southwestern Settlement & Development Corporation, Tex.Civ.App., 181 S.W.2d 982; Wedgworth v. Davenport, Tex.Civ.App., 170 S.W.2d 789; Secrest v. Ledbetter, Tex.Civ.App., 106 S.W.2d 740.
The appeal is dismissed.